DETAILED ACTION
	This Final office action is in response to Applicant’s amendment filed May 11, 2022.  Applicant’s May 11th amendment amended claims 1, 2, 13, and 14. Currently Claims 1-20 are pending.  Claims 9-12 are withdrawn as being directed to a non-elected invention.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment
	The 35 U.S.C. 101 rejection of claims 1-8 and 13-20 in the previous office action is maintained.
	The 35 U.S.C. 112(a) rejection of claims 1-8 and 13-20 in the previous office action is maintained.
	The 35 U.S.C. 103(a) rejection(s) of claims 1-8 and 13-20 in the previous office action is withdrawn.


Response to Arguments
Applicant's arguments filed May 11, 2022 have been fully considered but they are not persuasive. Specifically, Applicant argues that the newly amended claims are patent eligible under 35 U.S.C. 112(a) (Remarks:  Paragraph 2, Page 11; Figure 4), the claims are patent eligible under 35 U.S.C. 101 as the claims are not directed to organizing human activity (Remarks:  Paragraph 2, Page 12) and are similar to Subject Matter Eligibility Example 39 (Remarks:  Paragraph 3, Page 12).

In response to Applicant’s argument that the claims are patent eligible under 35 U.S.C. 112(a), the examiner respectfully disagrees.  As discussed in detail in the previous office action Applicant’s disclosure fails to provide sufficient details to demonstrate possession of at least the step of determining optimized inventory parameters of any kind much alone applying a optimization process iteratively on each (demand profile) similarity group iteratively (as newly claimed) and subsequently determining, in response to a predetermined group threshold being met, optimized inventory parameters for each respectively similarity group based on the optimization process.
The phrase optimization process only appears twice in Applicant’s disclosure.  
Specification Page 16, Line 15-20, mentions in a single sentence that grouping individual parts into similarity groups allows the system to determine optimal inventory parameters for types of parts having similar demands, which increases the ‘optimization’ process, this sentence/paragraph fails to disclose what an optimization process is, how to apply an optimization process iteratively or more critically how to determine optimal inventory parameters as claimed.  The specification merely recites a desired result without any discussion as to how that result is actually implemented or achieved.
Specification Page 20, Lines 25-29, only the second recitation of the phrase ‘optimization process’ merely discloses that an undisclosed/unspecific ‘optimization process’ may utilizing historical supply chain data to determine optimal inventory parameters for the historical supply chain data.  This single sentence/paragraph, like the remainder of Applicant’s disclosure fails to disclose a specific algorithm for determining optimal inventory parameters of any kind much alone HOW one skilled in the art would program a computer to apply an optimization process iteratively on each similarity group which is then used to determine optimized inventory parameters for each respective similarity group of demand profiles as claimed.
Similarly Figure 4, Element 414; includes a single black box simply labeled “Determine optimized inventory parameters based on calculated representative demand profile”, Figure 4, like the remainder of Applicant’s disclosure, fails to provide a specific algorithm that would enable one skilled in the art to optimize any inventory parameters of any kind much alone as claimed.
Figures 3 and 4 merely treat the ‘optimization’ steps as ‘black boxes’ into which data is input and which automagically output an optimization and optimized inventory parameters.  The figures as well as Applicant’s disclosure fails to provide any detailed discussion as to HOW one skilled in the art would program a computer to apply an optimization process iteratively on each similarity group which is then used to in response to a predetermined group threshold being met determine optimized inventory parameters for each respective similarity group of demand profiles as claimed.

In response to Applicant’s argument that the claims are not directed to one of the enumerated groupings of abstract ideas, the examiner respectfully disagrees.
The claims are directed to a series of data processing method steps, a series of mathematical operations, for determining ‘optimized’ inventory parameters for a plurality of parts.  The claimed steps merely perform a series of mathematical operations on supply chain data for a plurality of parts for the purposes of associated ‘optimized’ inventory parameters for groups of demand similar parts.  None of the data (e.g. determined associations, similar demand profiles, ‘optimized’ inventory parameters) are actually used (e.g. to manage parts inventory).  The data is merely processed.  Data remains data.    
At best the claims are directed to a well-known business practice – inventory planning – in this associating determined ‘optimized’ inventory parameters for groups (demand) similarity groups with representative demand profile for each similarity group for a plurality of parts.  While the claims may represent an improvement to the business process of indicating inventory planning they in no way either claimed or disclosed represent a practical application. 
Under the 2019 Revised Guidance, the claims are evaluated to determine if additional elements that integrate the judicial exception into a practical application (see Manual of Patent Examining Procedure ("MPEP") §§ 2106.05(a)-(c), (e)- (h)).  See 2019 Revised Guidance, 84 Fed. Reg. at 51-52, 55.  A claim that integrates a judicial exception into a practical application applies, relies on, or uses the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception. See 2019 Revised Guidance, 84 Fed. Reg. at 54. 
For example, limitations that are indicative of "integration into a practical application" include:
Improvements to the functioning of a computer, or to any other technology or technical field -  see MPEP § 2106.05(a);
Applying the judicial exception with, or by use of, a particular machine -  see MPEP § 2106.05(b);
Effecting a transformation or reduction of a particular article to a different state or thing -  see MPEP § 2106.05(c); and
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment,  such that the claim as a whole is more than  a drafting effort designed to monopolize the exception - see MPEP § 2106.05(e).

In contrast, limitations that are not indicative of "integration into a practical application" include:
Adding the words "apply it" (or an equivalent) with the judicial exception, or merely include instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP § 2106.05(±);
Adding insignificant extra-solution activity to the judicial exception- see MPEP § 2106.05(g); and
Generally linking the use of the judicial exception to a particular technological environment or field of use - see MPEP 2106.05(h).
See 2019 Revised Guidance, 84 Fed. Reg. at 54-55 ("Prong Two").

In view of the 2019 Revised Guidance, one must consider whether there are additional elements set forth in the claims that integrate the judicial exception into a practical application.  The identified additional non-abstract elements recited in the independent claims are the generic computing device (Claim 1), memory (Claim 12), processor (Claim 12).  These generic computer hardware merely performs generic computer functions of receiving and processing data and represent a purely conventional implementation of applicant’s inventory analysis in the general field of inventory planning and do not represent significantly more than the abstract idea.  See at least MPEP § 2106.05(a) ("Improvements to the Functioning of a Computer or to Any Other Technology or Technical Field").
These recited additional elements are merely generic computer components.  The claims do present any other issues as set forth in the 2019 Revised Guidance regarding a determination of whether the additional generic elements integrate the judicial exception into a practical application.  See Revised Guidance, 84 Fed. Reg. at 55. Rather, the claims on appeal merely use instructions to implement an abstract idea on a computer, or merely use a computer as a tool to perform an abstract idea.
The claims do not recite improvements to the functioning of a computer or any other technology field (MPEP 2106.05(a)), the claims do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition, the claims to do apply the abstract idea with a particular machine (MPEP 2106.05(b)), the claims do not effect a transformation or reduction of a particular article to a different state or thing (e.g. data remains data even after processing; MPEP 2106.05(c)), the claims no not apply or use the abstract idea in some other meaningful way beyond generally linking the user of the abstract idea to a particular technological environment (i.e. a generic computer) such that the claim as a whole is more than a drafting effort designed to monopolize the abstract idea (MPEP 2106.05(e)).  The recited generic computing elements are no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Thus, under Step 2A, Prong Two (MPEP §§ 2106.05(a)-(c) and (e)- (h)), the claims do not integrate the judicial exception into a practical application. 


In response to Applicant’s argument that the claims are patent eligible under 35 U.S.C. 101 as the claims are similar to Subject Matter Eligibility Example 39, the examiner respectfully disagrees.
Subject Matter Eligibility Example 39, is directed to a computer implemented method for training/retraining a neural network for facial recognition.  The claims were found to be patentable because of the two-phase training technique in combination with the transforming of the facial images.
This is in sharp contrast to the currently pending claims and the disclosed invention which is not directed to facial recognition, does not disclose much alone recite training and/or retraining of a neural network as is the case with SME 39.  Neither Applicant’s disclosure nor the invention as claimed include the two-phase machine learning training technique of SME 39 nor does Applicant’s disclosure transform images (facial) so that they can be utilized for facial recognition of SME 39.  The pending claims are directed to performing a series of operations of demand data in order to determine optimized inventory parameters – i.e. merely direct to processing data.  
Accordingly, the pending claims is nothing like Subject Matter Eligibility example 39 and is therefore not patent eligible under 35 U.S.C. 101.




Applicant’s arguments, see Last Paragraph, Page 14; Paragraph 1, Page 14, filed May 12, 2022, with respect to Zhadnov et al. and Desal et al. have been fully considered and are persuasive.  The 35 U.S.C. 103(a) rejection(s) has been withdrawn. 

2019 Subject Matter Eligibility Guidance
On January 7th the United States Patent and Trademark Office announced guidance for the application of 35 U.S.C. 112 to computer implemented inventions.  The USPTO’s 2019 Guidance for Examining Computer-Implemented Functional Claim Limitations for Compliance with 35 U.S.C. 112 provides cautionary warnings to patent applicants who describe and claim computer-implemented inventions in only broad, general terms. This new guidance is intended to address the “problem with broad functional claiming without adequate structural support in the specification” and address “when a claim is purely functional in nature rather than reciting with any specificity how the claimed function is achieved.”
Of particular note to the instant application are at least the following statements within the 2019 guidance:
Even if a claim is not construed as a means-plus function limitation under 35 U.S.C. § 112(f), computer-implemented functional claim language must still be evaluated for sufficient disclosure under the written description and enablement requirements of 35 U.S.C. § 112(a). As explained in further detail below, a specification must describe the claimed invention in sufficient detail (e.g., by disclosure of an algorithm) to establish that the applicant had possession of the claimed invention as of the application filing date. Additionally, any analysis of whether a particular claim is supported by the disclosure in an application requires a determination of whether that disclosure, when filed, contained sufficient information regarding the subject matter of the claims as to enable one skilled in the pertinent art to make and use the claimed invention. (Page 15)
The Federal Circuit explained that “[t]he test for the sufficiency of the written description ‘is whether the disclosure of the application relied upon reasonably conveys to those skilled in the art that the inventor had possession of the claimed subject matter as of the filing date.’” Id. at 682 (quoting Ariad, 598 F.3d at 1351). The Federal Circuit emphasized that “[t]he written description requirement is not met if the specification merely describes a ‘desired result.’” Vasudevan, 782 F.3d at 682 (quoting Ariad, 598 F.3d at 1349). Thus, in applying this standard to the computer implemented functional claim at issue, the Federal Circuit stated that “[t]he more telling question is whether the specification shows possession by the inventor of how [the claimed function] is achieved.” Vasudevan, 782 F.3d at 683.  (Page 16)
In order to satisfy the written description requirement set forth in 35 U.S.C. § 112(a), the specification must describe the claimed invention in sufficient detail such that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention at the time of filing. For instance, the specification must provide a sufficient description of an invention, not an indication of a result that one might achieve. (Page 17)
When examining computer-implemented, software-related claims, examiners should determine whether the specification discloses the computer and the algorithm(s) that achieve the claimed function in sufficient detail that one of ordinary skill in the art can reasonably conclude that the inventor possessed the claimed subject matter at the time of filing. An algorithm is defined, for example, as “a finite sequence of steps for solving a logical or mathematical problem or performing a task.” Microsoft Computer Dictionary (5th ed., 2002). Applicant may “express that algorithm in any understandable terms including as a mathematical formula, in prose, or as a flow chart, or in any other manner that provides sufficient structure.” Finisar, 523 F.3d at 1340 (internal citation omitted).  It is not enough that one skilled in the art could theoretically write a program to achieve the claimed function, rather the specification itself must explain how the claimed function is achieved to demonstrate that the applicant had possession of it. See, e.g., Vasudevan, 782 F.3d at 682-83. If the specification does not provide a disclosure of the computer and algorithm(s) in sufficient detail to demonstrate to one of ordinary skill in the art that the inventor possessed the invention that achieves the claimed result, a rejection under 35 U.S.C. § 112(a) for lack of written description must be made. See MPEP § 2161.01, subsection I. (Page 19)
The Federal Circuit has repeatedly held that the specification must teach those skilled in the art how to make and use the full scope of the claimed invention without undue experimentation. See Trs. of Bos. Univ., 896 F.3d at 1364 (Page 21)
The announcement of the new guidance as well as details of the 2019 Revised Patent Subject Matter Eligibility Guidance can be found here https://www.uspto.gov/about-us/news-updates/us-patent-and-trademark-office-announces-revised-guidance-determining-subject 


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-8 and 13-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  

Regarding independent claims 1 and 13, the claims recite “applying…..an optimization process on each of the respective similarly group by iteratively…” and subsequently “in response to the predetermined group threshold being met, determining….. optimized inventory parameters for each respective similarity group based on the optimization process” wherein Applicant’s specification does not provide a sufficient description to show possession of the invention.  Specifically, Applicant’s specification fails to provide a specific algorithm, models, flow-charts, steps, processes or the like for at least the steps of applying an optimization process or subsequently determining ‘optimized’ optimizing inventory parameters for each similarly group cased on the optimized process as claimed. Applicant’s specification only describes an indication of a result that one might achieve. This is insufficient to show possession or enablement under 35 U.S.C. 112.

While specification, see at least Lines 24-26, Page 4; Lines 25-27, Page 7, tangentially mentions that the system may determine an undisclosed and undefined ‘optimization function’ (process) which may be used to determine ‘optimized’ inventory parameters merely stating a desired result is insufficient to show possession of the invention as claimed.  The specification merely recites a desired result without any discussion as to how that result is actually implemented or achieved.
Similarly Figure 3, Element 44 and Figure 4, Element 414; disclose black boxes which the disclosure mentions system may determine an optimizations and then utilize that optimization to determine optimized inventory parameters, however the figures merely treat the steps as ‘black boxes’ into which data is input and which automagically output an optimization and optimized inventory parameters.  The figures as well as Applicant’s disclosure fails to provide any detailed discussion as to HOW one skilled in the art would program a computer to apply an optimization process iteratively on each similarity group which is then used to determine optimized inventory parameters for each respective similarity group of demand profiles as claimed.
Specification Lines 21-23, Page 15  and Lines 15-15, Page 17, do mention that an undisclosed machine learning process may utilize filtered data to determine optimized inventory parameters.  However, this undisclosed machine learning process is not the same as the claimed steps of recite “applying…..an optimization process on each of the respective similarly group by iteratively…” and subsequently “determining optimized inventory parameters for each respective similarity group based on the optimization process”.
Specification Page 16, Line 15-20, mentions in a single sentence that grouping individual parts into similarity groups allows the system to determine optimal inventory parameters for types of parts having similar demands, which increases the ‘optimization’ process, this sentence/paragraph fails to disclose what an optimization process is, how to apply an optimization process iteratively or more critically how to determine optimal inventory parameters as claimed.  The specification merely recites a desired result without any discussion as to how that result is actually implemented or achieved.
Specification Page 20, Lines 25-29, only the second recitation of the phrase ‘optimization process’ merely discloses that the ‘optimization process’ may utilizing historical supply chain data to determine optimal inventory parameters for the historical supply chain data.  This single sentence/paragraph, like the remainder of Applicant’s disclosure fails to disclose a specific algorithm for determining optimal inventory parameters of any kind much alone HOW one skilled in the art would program a computer to apply an optimization process iteratively on each similarity group which is then used to determine optimized inventory parameters for each respective similarity group of demand profiles as claimed.
It is not enough that one skilled in the art could theoretically write a program to achieve the claimed function, rather the specification itself must explain how the claimed function is achieved to demonstrate that the applicant had possession of it. See, e.g., Vasudevan, 782 F.3d at 682-83.
Applicant’s specification does not provide a disclosure of the computer and algorithms in sufficient detail to demonstrate to one of ordinary skill in the art that the inventor possessed the invention that achieves the claimed result.
Accordingly, Applicant's specification fails to provide adequate written support to show possession as well as lacks written disclosure to enable one to use the invention without undue experimentation as claimed.  Applicant's disclosure fails to disclose any specific method, algorithm, approach, process or working example for the step of recite “determining an optimization function for each respective similarity group based on is calculated demand profile” and subsequently “determining optimized inventory parameters for each respective similarity group based on the optimization function” as claimed nor the claimed embodiment as a whole.
While Applicant’s specification appears to suggest some potential capabilities of the claimed system/method, the Specification merely lists potential features and fails to disclose any specific method, mechanism, process, algorithm, or example for how to perform any of the claimed steps much alone the combination of the steps as claimed. Applicant’s specification simply represents a wish list of potential system/device capabilities without any disclosure as to HOW those wished for capabilities are actually performed or implemented (e.g. HOW applying…..an optimization process on each of the respective similarly group (of demand profiles) iteratively or HOW to determine optimized inventory parameters based on the determined optimization process).
The Federal Circuit explained that “[t]he test for the sufficiency of the written description ‘is whether the disclosure of the application relied upon reasonably conveys to those skilled in the art that the inventor had possession of the claimed subject matter as of the filing date.’” Id. at 682 (quoting Ariad, 598 F.3d at 1351). The Federal Circuit emphasized that “[t]he written description requirement is not met if the specification merely describes a ‘desired result.’” Vasudevan, 782 F.3d at 682 (quoting Ariad, 598 F.3d at 1349). Thus, in applying this standard to the computer implemented functional claim at issue, the Federal Circuit stated that “[t]he more telling question is whether the specification shows possession by the inventor of how [the claimed function] is achieved.” Vasudevan, 782 F.3d at 683.  
It is noted that the written description requirement under 112(a) is not satisfied by stating that one of ordinary skill in the art could devise an algorithm to perform the specialized programmed functions. For written description, the specification as filed must describe the claimed invention in sufficient detail so that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention. An original claim may lack written description when the claim defines the invention in functional language specifying a desired result but the specification does not sufficiently identify how the inventor has devised the function to be performed or result achieved. For software, this can occur when the algorithm or steps/procedure for performing the computer function are not explained at all or are not explained in sufficient detail (simply restating the function recited in the claim is not necessarily sufficient).
Further, the structure corresponding to claim limitations that are computer-implemented specialized functions must include a general purpose computer or computer component along with the algorithms that the computer uses to perform each claimed specialized function. 
Applicant’s specification does not provide a disclosure of the computer and algorithms in sufficient detail to demonstrate to one of ordinary skill in the art that the inventor possessed the invention that achieves the claimed result.
Accordingly, Applicant's specification fails to provide adequate written support to show possession as well as lacks written disclosure to enable one to use the invention without undue experimentation as claimed.  Applicant's disclosure fails to disclose any specific method, algorithm, approach, process or working example for the steps of recite “applying…..an optimization process on each of the respective similarly group by iteratively…” and subsequently “in response to the predetermined group threshold being met, determining optimized inventory parameters for each respective similarity group based on the optimization process” as claimed.






Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-8 and 13-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  

Regarding independent Claims 1 and 13, the claims are directed to the abstract idea of ‘optimizing’ inventory parameters (e.g. inventory planning).  This is a process (i.e. a series of steps) which (Statutory Category – Yes –process).  
The claims recite a judicial exception, a method for organizing human activity, ‘optimizing’ inventory parameters (Judicial Exception – Yes – organizing human activity).  Specifically, the claims are directed to associating ‘optimized’ inventory parameters for a plurality of (demand) similarity groups with a calculated demand profile for each (demand) similarity groups.  See 2019 Revised Guidance, 84 Fed. Reg. at 52.  Further all of the steps of “receiving”, “determining”, “defining”, “selecting”, “applying”, “comparing”, “assigning”, “calculating”, determining” “determining and “associating” recite functions of the ‘optimizing’ inventory parameters are also directed to an abstract idea that falls into the abstract idea subcategories of sales activities and commercial interactions.  The intended purpose of independent claims 1 and 13 appears to be that spare part inventory replenishment planning (a commercial activity).  Accordingly, the claims recite an abstract idea – fundamental economic practice, specifically in the abstract idea subcategories of sales activities and commercial interactions.  The exceptions are the additional limitations of generic computer elements: computing device (Claim 1), processor and memory (Claim 13).  See 2019 Revised Guidance, 84 Fed. Reg. at   52.  Accordingly, the claims recite an abstract idea under Step 2A, Prong One, we proceed to Step 2A, Prong Two. Considering whether the additional elements set forth in the claim integrate the abstract idea into a practical application (See 2019 Revised Guidance, 84 Fed. Reg. at 54-55), the previously identified non-abstract elements directed to generic computing components include:  computing device, processor, memory, interface, and a component.  These generic computing components are merely used to obtain/receive and process data as described extensively in Applicant’s specification.  Generic computers performing generic computer functions, alone, do not amount to significantly more than the abstract idea. Moreover, when viewed as a whole with such additional elements considered as an ordered combination, the claim modified by adding a generic computer would be nothing more than a purely conventional computerized implementation of applicant's ‘optimizing’ inventory parameters in the general field of inventory planning and would not provide significantly more than the judicial exception itself.  Note McRo, Inc. v. Bandai Namco Games America Inc. (837 F.3d 1299 (Fed. Cir. 2016)), guides: "[t]he abstract idea exception prevents patenting a result where 'it matters not by what process or machinery the result is accomplished."'  837 F.3d at 1312 (quoting O'Reilly v. Morse, 56 U.S. 62, 113 (1854)) (emphasis   added).  The claims are not directed to a particular machine nor do they recite a particular transformation (MPEP § 2106.05(b)).  Additionally, the claims do not recite any specific claim limitations that would provide a meaningful limitation beyond generally linking the use of the judicial exception to a particular technological environment. Nor do the claims present any other issues as set forth in the 2019 Revised Guidance regarding a determination of whether the additional generic elements integrate the judicial exception into a practical application.  See Revised Guidance, 84 Fed. Reg. at 55. Rather, the claims use instructions to implement an abstract idea on a computer, or merely use a computer as a tool to perform an abstract idea. Thus, under Step 2A, Prong Two (MPEP §§ 2106.05(a)-(c) and (e)- (h)), claims 1-8 and 13-20 do not integrate the judicial exception into a practical application. Regarding the use of the generic (known, conventional) recited “computing device”, "processor," "a memory," and "interface," the Supreme Court has held "the mere recitation of a generic computer cannot transform a patent-ineligible abstract idea into a patent-eligible invention." Alice, 573 U.S. 208, 223.  Generic computers performing generic computer functions, alone, do not amount to significantly more than the abstract idea.  The claims as a whole do not recite more than what was well-known, routine and conventional in the field (see MPEP § 2106.05(d)).  In light of the foregoing and under the 2019 Revised Guidance, that each of the claims, considered as a whole, is directed to a patent-ineligible abstract idea that is not integrated into a practical application and does not include an inventive concept.  Accordingly, the claims are not patent eligible under 35 U.S.C. 101.

Additionally, the claims recite a judicial exception, a mental processes, which can be performed in the human mind or via pen and paper (Judicial Exception – Yes – mental process).  
The claimed steps of defining a number of similarity groups, selecting a similarity group center, applying an optimization process, comparing the demand profiles, assigning each of the parts into a respective similarity group, calculating a representative demand profile, determining whether calculated profile meets a threshold, determining optimized inventory parameters and associating inventory parameters all describe the abstract idea.  These limitations as drafted are directed to a process that under its reasonable interpretation covers performance of the steps in the mind but for the recitation of the generic computer components.  Other than the recitation of a processor and memory (Claim 13 only) nothing in the claimed steps precludes the step from practically being performed in the mind.  The claims do not recite additional elements that are sufficient to amount to significantly more than the abstract idea because the step(s) of receiving supply chain data are directed to insignificant pre-solution activity (i.e. data gathering).  The mere nominal recitation of a generic processor does not take the claim limitation out of the mental processes grouping. Thus, the claim recites a mental process. (Judicial Exception recited – Yes – mental process).
The claims do not integrate the abstract idea into a practical application.   The generic memory and processor are recited at a high level of generality merely performs generic computer functions of receiving and processing data.  The generic processor merely applies the abstract idea using generic computer components.   The elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  The claims do not recite improvements to the functioning of a computer or any other technology field (MPEP 2106.05(a)), the claims do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition, the claims to do apply the abstract idea with a particular machine (MPEP 2106.05(b)), the claims do not effect a transformation or reduction of a particular article to a different state or thing (e.g. data remains data even after processing; MPEP 2106.05(c)), the claims no not apply or use the abstract idea in some other meaningful way beyond generally linking the user of the abstract idea to a particular technological environment (i.e. a generic computer) such that the claim as a whole is more than a drafting effort designed to monopolize the abstract idea (MPEP 2106.05(e)).  The recited generic computing elements are no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  (Integrated into a Practical Application – No).
As discussed above the additional elements in the claims amount to no more than a mere instruction to apply the abstract idea using generic computing components, wherein mere instructions to apply an judicial exception using generic computer components cannot integrate a judicial exception into a practical application or provide an inventive concept.  For the receiving step that was considered extra-solution activity, this has been re-evaluated and determined to be well-understood, routine, conventional activity in the field. Applications specification does not provide any indication that the computer/processor is anything other than a generic, off-the-shelf computer component, and the Symantec, TLI, and OIP Techs. court decisions (MPEP 2106.05(d)(II)) indicate that mere collection or receipt of data over a network is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here). For these reasons, there is no inventive concept. The claim is ineligible (Provide Inventive Concept – No).
The claims are ineligible under 35 U.S.C. 101 as being directed to an abstract idea without significantly more.

Regarding dependent claims 2-8 and 14-20, the claims are directed to the abstract idea of ‘optimizing’ inventory parameters and merely further limit the abstract idea claimed in independent claims 1 and 13.  
Claims 2 and 14 further limits the abstract idea by performing another iteration (a more detailed abstract idea remains an abstract idea).  Claims 3 and 15 further limit the abstract idea by receiving new supply chain data, determining a new demand profile, comparing the new demand profiles, and taking a predetermined action (a more detailed abstract idea remains an abstract idea). Claims 4 and 16 further limit the abstract idea by limiting the optimized inventory parameters to ONE of replacement order trigger, optimal inventory amounts OR optimal order lead times (a more detailed abstract idea remains an abstract idea).  Claims 5 and 17 further limit the abstract idea by limiting the pre-determined action to ONE of comparing current inventory and automatically planning a replenishment order, monitoring for new supply chain data, recalculating optimizing inventory parameters, storing calculated demand profile and associated optimized inventory parameters in registries (a more detailed abstract idea remains an abstract idea). Claims 6 and 18 further limits the abstract idea by displaying data (insignificant post solution activity).  Claims 7 and 19 further limit the abstract idea by limiting the similarity to a distance function (a more detailed abstract idea remains an abstract idea).   Claims 8 and 20 further limit the abstract idea by limiting the distance function to a Euclidean distance (a more detailed abstract idea remains an abstract idea). 
None of the limitations considered as an ordered combination provide eligibility because taken as a whole the claims simply instruct the practitioner to apply the abstract idea to a generic computer.  

Further regarding claims 1-8 and 13-20, Applicant’s specification discloses that the claimed elements directed to a memory and processor at best merely comprise generic computer hardware which is commercially available. More specifically Applicant’s claimed features directed to a system do not represent custom or specific computer hardware circuits, instead the terms merely refers to commercially available software and/or hardware. Thus, as to the system recited, "the system claims are no different from the method claims in substance. The method claims recite the abstract idea implemented on a generic computer; the system claims recite a handful of generic computer components configured to implement the same idea." See Alice Corp. Pry. Ltd., 134 S.Ct. at 2360.
Accordingly the claims merely recite manipulating data utilizing generic computer hardware (e.g. memory, processor, etc.). Generic computers performing generic computer functions, alone, do not amount to significantly more than the abstract idea. Further the lack of detail of the claimed embodiment in Applicant’s disclosure is an indication that the claims are directed to an abstract idea and not a specific improvement to a machine.
Accordingly given the broadest reasonable interpretation and in light of the specification the claims are interpreted to include the process steps being performed by a human mind or via pen and paper.  The claim limitations which recite a computer implemented method is at best recite generic, well known hardware.  However, the recited generic hardware simply performs generic computer function of storing, accessing, displaying or processing data. Generic computers performing generic, well known computer functions, alone, do not amount to significantly more than the abstract idea.  Further the recited memories are part of every conventional general purpose computer.  
Applicant has not demonstrated that a special purpose machine/computer is required to carry out the claimed invention.  A special purpose machine is now evaluated as part of the significantly more analysis established by the Alice decision and current 35 U.S.C. 101 guidelines.  It involves/requires more than a machine only broadly applying the abstract idea and/or performing conventional functions.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT L JARRETT whose telephone number is (571)272-7033. The examiner can normally be reached M-TH 6am-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Gart can be reached on (571) 272-3955. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SCOTT L. JARRETT
Primary Examiner
Art Unit 3623



/SCOTT L JARRETT/Primary Examiner, Art Unit 3623